Citation Nr: 0122432	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  00-21 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for chronic 
constipation. 

2.  Entitlement to service connection for bilateral hearing 
loss. 

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a neck disorder. 

5.  Entitlement to service connection for a back disorder.

6.  Entitlement to service connection for a dental disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
February 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

In July 2001, the veteran testified before the undersigned 
Board member in Washington, DC.  A copy of the hearing 
transcript has been associated with the claims file.  During 
the hearing, the veteran withdrew his claim for service 
connection for alcoholism.  He also raised the issue of 
entitlement to an allergic reaction as a result of medication 
for treatment of alcoholism.  This issue has not been 
developed for appellate review and is referred to the RO for 
appropriate action. 


REMAND

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  VA issued 
regulations to implement in August 2001.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The amendments were 
effective November 9, 2000, except for the amendment to 
38 C.F.R. § 3.156(a) which is effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provision likewise are satisfied.  

Reasons for remand

As is noted above, during the pendency of the veteran's 
claim, the VCAA was enacted.  As alluded to above, the VCAA 
impacts on the outcome of this case in two ways: it refined 
the statutory concept of VA's duty to assist claimants and it 
eliminated the requirement that a claim be well grounded.    

The veteran's claims have been determined to be not well 
grounded by the RO in rating decisions dated in January and 
March 1998.  The concept of a not well grounded claim, 
however, was eliminated by the VCAA in November 2000, 
necessitating readjudication of the veteran's claims.

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In this case, the Board 
believes that the RO should have the opportunity to 
adjudicate the veteran's claims under the VCAA.  

Chronic Constipation

The veteran contends, in essence, that his constipation had 
its onset during service as a result of falling down due to 
medications he was taking for alcoholism.  Service medical 
records reflect that the veteran was seen on two occasions 
for gastroenteritis.  A service separation examination, dated 
in February 1982, reflects that the veteran genitourinary 
system was normal.  The first post-service medical evidence 
of constipation was 1996.  During the July 2001 hearing 
before the undersigned Board member, the veteran indicated 
that he was currently seeking treatment for constipation at 
the VA Medical Centers (VAMC) in Lincoln and Omaha, Nebraska.  
While outpatient reports, dated in 1997, submitted by the 
Lincoln, Nebraska VAMC, have been associated with the claims 
file, recent treatment records have not been secured.  In 
this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO 
must obtain these outpatient reports because they might 
contain diagnostic studies and other conclusions that might 
be determinative in the disposition of this claim.  These 
reports should be associated with the claims file prior to 
final appellate review of the veteran's claim for service 
connection for constipation.

Bilateral Hearing loss and Tinnitus

The veteran contends that he currently has bilateral hearing 
loss and tinnitus as a result of being exposed to M16s, and 
explosive devices and noise trauma on the flight deck during 
service.  He states that the hearing loss was aggravated by a 
post-service employment accident and motor vehicle accident, 
both of which occurred in 1996.  The veteran indicated that 
after service, he had been employed in positions which 
required him to be exposed to noise. 

A February 1982 separation examination reflects that the 
veteran had bilateral hearing loss for VA compensation 
purposes as he had hearing loss in each ear which was greater 
than 40 decibels in at least one frequency.  See 38 C.F.R. 
§ 3.385 (2000).  However, a November 1997 VA audiological 
examination report reflects that the veteran had hearing loss 
for compensation purposes only in the left ear.  At that 
time, the examiner indicated that the claims file was not 
made available to him for review.  The examiner concluded 
that the audiometric configuration of the loss in the left 
ear was consistent with a history of noise exposure and that 
it could have reasonably begun during the veteran's service.  
However, the examiner further commented that the hearing loss 
could have occurred from noise exposure after service.  Under 
the provisions of the VCAA, the Board must ensure that it 
obtains a complete picture of a claimant's disorder.   See, 
e.g., Littke v. Derwinski, 1 Vet. App. 90, 92 (1990).  Where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill the statutory duty to assist.  See Ascherl v. Brown, 
4 Vet. App. 371, 377 (1993).  Therefore, the Board finds that 
an additional VA auditory examination is necessary in order 
to determined the presence of any current bilateral hearing 
loss and tinnitus and their etiological relationship, if any, 
to incidents during the veteran's service with the United 
States Navy.  

Finally, in July 2001, the veteran testified that after 
discharge from service, he underwent a hearing examination 
during employment at Aluminum Fab Corporation in Perry, 
Florida in 1984-1986.  As this report might contain evidence 
of a nexus between any currently present hearing loss and/or 
tinnitus and the veteran's service, the RO should attempt to 
secure this report prior to final appellate review of the 
claims for service connection for bilateral hearing loss and 
tinnitus.  

Neck and Back Disorders

The veteran maintains that he injured his neck and back when 
he fell down the stairs as a result of an allergic reaction 
to medication, Antabuse, and that he was taken to a naval 
hospital in Cuba.  He contends that he reinjured his back and 
neck at work when he fell off a cart and in a motor vehicle 
accident in August and November 1996, respectively.  

Service medical records, to include a February 1982 
examination for separation report, are negative for any 
evidence of back or neck disorder.  While service medical 
records reflect that in January 1981 the veteran received 
treatment for an allergic reaction to Antabuse, there is no 
indication of a back or neck disorder at that time.  Post-
service medical evidence reflects that the veteran was seen 
for low back and cervical strain after an accident at work 
and a motor vehicle accident in August and November 1996, 
respectively. 

The veteran testified in July 2001 that he had sought 
treatment for his lumbar spine after service discharge from a 
chiropractor, Dr. Lower, and at Shaw's Chiropractor Clinic in 
Lincoln, Nebraska in 1998.  However, it does not appear that 
the RO has attempted to secure these records and associate 
them with the claims file.  These records might be pertinent 
to the veteran's claims for service connection for back and 
neck disorder as they might contain evidence of a nexus 
between these disorders and service. 

Social Security

In addition, the Board notes that the veteran testified in 
July 2001 that he is in receipt of Social Security benefits.  
All decisions and underlying medical records regarding the 
veteran's award of SSA disability benefits should be obtained 
from the Social Security Administration.  In Hayes v. Brown, 
9 Vet. App. 67 (1996), the United States Court of Appeals for 
Veterans Claims held that as part of the Secretary's 
obligation to review a thorough and complete record, VA is 
required to obtain evidence from the Social Security 
Administration.  

Accordingly, the claim is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he furnish the name and 
address of a contact at Aluminum Fab 
Corporation in Perry, Florida from 1984-
1986.  After obtaining the necessary 
authorization from the appellant, the RO 
should attempt to obtain and associate 
with the claims file a copy of the 
report.  If the RO is unable to secure a 
copy of the report, documentation to this 
effect must be provided in the claims 
file. 

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who have treated 
him for the disabilities on appeal since 
his discharge from service.  After 
securing any necessary releases, the RO 
should obtain all records that are not 
already of record.  In any event, the RO 
should obtain copies of all clinical 
records pertaining to treatment of the 
veteran at the VAMCs in Omaha and Lincoln 
Nebraska since 1997 and treatment records 
from Dr. Lower and Shaw's Chiropractor 
Clinic in Lincoln, Nebraska.  Thereafter, 
all records should be permanently 
associated with the claims file.  If the 
RO is unable to obtain any of the 
aforementioned records, documentation to 
that effect must be associated with the 
claims file. 

3.  The veteran should also be requested 
to provide any additional evidence, such 
as statements from fellow servicemen or 
other evidence that may serve to 
corroborate his contentions that the 
disabilities at issue are related to 
events in service. 

4.  The RO should request from the Social 
Security Administration the 
administrative decision and medical 
records and any other records used as a 
basis to grant the veteran Social 
Security benefits.

5.  The RO should review the medical 
record and schedule additional VA 
specialist medical examinations with 
respect to the issues of entitlement to 
service connection for chronic 
constipation, bilateral hearing loss, 
tinnitus, neck disorder and back disorder 
which were previously denied as not well 
grounded and obtain medical opinions as 
to whether it is at least as likely as 
not that these disorders are related to 
events in service.  

6.  When all additional notification or 
development actions required under the 
VCAA have been completed and documented 
in the claims folder, including obtaining 
any additional VA medical examinations or 
opinions, the RO must readjudicate the 
issues on appeal on the merits, taking 
into consideration any additional 
evidence obtained.

7.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act, now codified 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107 are fully complied with and 
satisfied.  

8.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal. An 
appropriate period of time should be 
allowed for response. 


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



